In an action for goods sold and delivered, wherein the defendants are admittedly jointly and severally liable, judgment by default was entered against defendant Moreno. The judgment provided, inter alla, that the action was thereby severed and that plaintiff have leave to proceed against the other defendants. Subsequently, the default was opened and the action against Moreno was restored over plaintiff’s opposition, but the judgment was allowed to stand as security. Defendants Severino and J. S. Building Corp. appeal from an order which (1) denied their motion for summary judgment on the ground that the action against them was terminated by the entry of the judgment 'against Moreno, and (2) granted plaintiff’s cross motion to vacate said default judgment. Order affirmed, with $10 costs and disbursements. (Civ. Prae. Act, § 474, subd. 2; Kriser v. Rodgers, 195 App. Div. 394.) Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ., concur.